 Case 4:18-cv-00825-O Document 77 Filed 06/14/19    Page 1 of 26 PageID 1843


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


Richard W. DeOtte, et al.,

                     Plaintiffs,

v.                                   Case No. 4:18-cv-825-O

Alex M. Azar II, et al.,

                     Defendants.


 BRIEF IN OPPOSITION TO NEVADA’S MOTION TO INTERVENE



Charles W. Fillmore                  Jonathan F. Mitchell
H. Dustin Fillmore                   Texas Bar No. 24075463
The Fillmore Law Firm, LLP           Mitchell Law PLLC
1200 Summit Avenue, Suite 860        111 Congress Avenue, Suite 400
Fort Worth, Texas 76102              Austin, Texas 78701
(817) 332-2351 (phone)               (512) 686-3940 (phone)
(817) 870-1859 (fax)                 (512) 686-3941 (fax)
chad@fillmorefirm.com                jonathan@mitchell.law
dusty@fillmorefirm.com
                                     Counsel for Plaintiffs and
                                     the Certified Classes
   Case 4:18-cv-00825-O Document 77 Filed 06/14/19                                     Page 2 of 26 PageID 1844


                                            TABLE OF CONTENTS
Table of contents ...............................................................................................................i
Table of authorities ........................................................................................................... ii
       I.      The motion to intervene should be denied because it fails to include a
               pleading, as required by Rule 24(c) ................................................................... 1
       II.     The motion to intervene should be denied because Nevada has not
               identified a “claim or defense for which intervention is sought,” as required
               by Rule 24(c).................................................................................................... 2
       III. The motion to intervene as of right should be denied because Nevada has
            failed to establish a “direct, substantial, and legally protectable interest” in
            the outcome of this litigation ............................................................................ 3
               A.     Nevada is asserting a mere economic interest, which is insufficient to
                      warrant intervention under NOPSI............................................................5
               B.     Nevada has failed to establish a “direct” interest in outcome of these
                      proceedings ..............................................................................................6
               C.     Nevada has failed to establish a “substantial” interest in the outcome
                      of these proceedings .................................................................................9
               D.     Nevada’s interest in avoiding state expenditures is not “legally
                      protectable” ............................................................................................14
       IV. The motion to intervene as of right should be denied because the State of
           Nevada cannot assert an “interest” that contradicts the policies embodied
           in its own laws ................................................................................................ 16
       V.      The motion for permissive intervention should be denied because Nevada
               has failed to show that it “has a claim or defense” in this litigation ................... 17
       VI. The motion to intervene should be denied as untimely .................................... 18
       VII. If Nevada is permitted to intervene, its intervention should be limited to
            the claims asserted by the class of objecting employers ..................................... 20
       VIII. The text of the Religious Freedom Restoration Act prohibits intervenors
             or amici from attempting to prove that the contraceptive mandate is the
             “least restrictive means” of furthering a “compelling governmental
             interest,” because the statute assigns the burden of proof on these
             questions to the federal government alone ...................................................... 20
Conclusion .....................................................................................................................22
Certificate of service ........................................................................................................23




brief in opposition to nevada’s motion to intervene                                                                   Page i of ii
  Case 4:18-cv-00825-O Document 77 Filed 06/14/19                                    Page 3 of 26 PageID 1845


                                        TABLE OF AUTHORITIES
Cases
Alden v. Maine, 527 U.S. 706 (1999) .............................................................................14
Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997) .................................................17
Berman v. Parker, 348 U.S. 26 (1954)............................................................................16
Bush v. Viterna, 740 F.2d 350 (5th Cir. 1984) ..................................................................1
DeShaney v. Winnebago County Dept. of Social Services, 489 U.S. 189 (1989) ..................15
Donaldson v. United States, 400 U.S. 517 (1971) ..........................................................3, 4
New Orleans Public Service, Inc. v. United Gas Pipe Line Co.,
  732 F.2d 452 (5th Cir. 1984) ...............................................................................passim
Pin v. Texaco, Inc., 793 F.2d 1448 (5th Cir. 1986) .......................................................1, 2
Public Citizen v. Liggett Group, Inc., 858 F.2d 775 (1st Cir. 1988) ...................................2
Shevlin v. Schewe, 809 F.2d 447 (7th Cir. 1987) ................................................................2
Stallworth v. Monsanto Co., 558 F.2d 257 (5th Cir. 1977)...............................................19
Texas v. United States, 805 F.3d 653 (5th Cir. 2015) ..........................................5, 6, 9, 18
Yazdchi v. Am. Honda Fin. Corp., No. CIV.A. 3:05-cv-0737-L, 2005 WL
  1943611 (N.D. Tex. Aug. 12, 2005) ............................................................................1
Statutes
42 U.S.C. § 2000bb-1(b) .........................................................................................20, 21
42 U.S.C. § 2000bb-2 ..............................................................................................20, 21
Rules
Fed. R. Civ. P. 24(a) .........................................................................................................3
Fed. R. Civ. P. 24(b)(1) ..................................................................................................17
Fed. R. Civ. P. 24(c) .....................................................................................................1, 2
Religious Exemptions and Accommodations for Coverage of Certain
  Preventive Services Under the Affordable Care Act, 82 Fed. Reg. 47,792
  (October 13, 2017) ....................................................................................................19
Religious Exemptions and Accommodations for Coverage of Certain
  Preventive Services Under the Affordable Care Act, 83 Fed. Reg. 57,536
  (November 15, 2018) ...........................................................................................10, 19
Other Authorities
Robert H. Bork, The Impossibility of Finding Welfare Rights in the
  Constitution, 1979 Wash. U. L. Q. 695 ......................................................................15
Caleb Nelson, Intervention, 106 Va. L. Rev. ___ (forthcoming April 2020) .................3, 17


brief in opposition to nevada’s motion to intervene                                                               Page ii of ii
     Case 4:18-cv-00825-O Document 77 Filed 06/14/19              Page 4 of 26 PageID 1846


      Nevada’s motion to intervene should be denied for multiple independent reasons, most
of which, standing alone, are fatal to Nevada’s attempted intervention. Although the Court
need only resolve one of these issues in our favor to deny intervention, we respectfully ask
the Court to rule on each of the grounds set forth below. In the event that this Court’s ruling
is appealed, it will aid the Fifth Circuit if it has the benefit of this Court’s analysis on each of
the disputed issues, even if the Court disagrees with some or all of our arguments.

I.       The Motion To Intervene Should Be Denied Because It Fails To
         Include A Pleading, As Required By Rule 24(c)
      A motion to intervene must be “accompanied by a pleading that sets out the claim or
defense for which intervention is sought.” Fed. R. Civ. P. 24(c). No such pleading was in-
cluded with Nevada’s motion to intervene. That alone requires denial of the motion. See Bush
v. Viterna, 740 F.2d 350, 357 (5th Cir. 1984) (“Rule 24(c) requires that a motion for in-
tervention ‘be accompanied by a pleading setting forth the claim or defense for which inter-
vention is sought.’”); Pin v. Texaco, Inc., 793 F.2d 1448, 1450 (5th Cir. 1986) (“[I]nter-
vention under Rule 24 is conditioned by the Rule 24(c) requirement that the intervenor state
a well-pleaded claim or defense to the action” (quoting Rhode Island Federation of Teachers
v. Norberg, 630 F.2d 850, 854–55 (1st Cir. 1980) (emphasis added)); Yazdchi v. Am. Honda

Fin. Corp., No. CIV.A. 3:05-cv-0737-L, 2005 WL 1943611, at *2 n.4 (N.D. Tex. Aug. 12,
2005) (“Ali Yazdchi’s Motion to Intervene should be denied because he has failed to satisfy
the elements of Fed. R. Civ. P. 24, . . . [including] Rule 24(c), which requires that the mo-
tion to intervene be ‘accompanied by a pleading setting forth a claim or defense for which
intervention is sought.’”). Rules exist to be followed; they are not options for litigants to
ignore whenever they think compliance unnecessary. Nevada’s brief does not even acknow-
ledge Rule 24(c), let alone explain why it should receive a dispensation.
      The text of Rule 24(c) says that a motion to intervene “must” be accompanied by a
pleading. Not “may,” “should,” or “ought to be.” “Must.” There is no allowance for any
litigant to depart from this requirement. See Public Citizen v. Liggett Group, Inc., 858 F.2d


brief in opposition to nevada’s motion to intervene                                     Page 1 of 23
  Case 4:18-cv-00825-O Document 77 Filed 06/14/19                Page 5 of 26 PageID 1847


775, 783–84 (1st Cir. 1988) (“‘The motion shall state the grounds therefor and shall be
accompanied by a pleading setting forth the claim or defense for which intervention is
sought.’ Fed. R. Civ. P. 24(c) (emphasis added). The language of the rule is mandatory, not
permissive”); Shevlin v. Schewe, 809 F.2d 447, 450 (7th Cir. 1987) (“Federal Rule of Civil
Procedure 24(c) is unambiguous in defining the procedure for an intervenor. It requires that
the motion to intervene shall be ‘accompanied by a pleading setting forth the claim or defense
for which intervention is sought.’”). But even if there were the possibility of an exemption
from Rule 24(c), the onus would be on Nevada to explain and justify its proposed exemption.
Nevada makes no argument for an exception and makes no attempt to justify its non-com-
pliance with Rule 24(c), apparently in the hope that its decision to ignore Rule 24(c) will
somehow induce this Court to ignore the Rule’s requirements as well.

II.     The Motion To Intervene Should Be Denied Because Nevada Has
        Not Identified A “Claim Or Defense For Which Intervention Is
        Sought,” As Required By Rule 24(c)
      Nevada’s failure to comply with Rule 24(c) extends beyond the omission of a pleading.
Nevada has also failed to identify the “claim or defense” on which it is seeking to intervene.
Rule 24(c) requires not only the submission of a pleading, it also requires a pleading that
“sets out the claim or defense for which intervention is sought.” Fed. R. Civ. P. 24(c). An
intervenor who is unable to assert such a “claim or defense” is not a proper party to the

lawsuit — even if it has an “interest” in the litigation sufficient to satisfy Rule 24(a). See Pin
v. Texaco, Inc., 793 F.2d 1448, 1450 (5th Cir. 1986) (“[I]ntervention under Rule 24 is
conditioned by the Rule 24(c) requirement that the intervenor state a well-pleaded claim or
defense to the action” (quoting Rhode Island Federation of Teachers v. Norberg, 630 F.2d 850,
854–55 (1st Cir. 1980) (emphasis added)).
      There is no “claim” or “defense” asserted or described anywhere in Nevada’s motion to
intervene. Nevada obviously has no “claim” in this litigation, because it is not seeking judicial
relief (such as damages or an injunction). But Nevada is not asserting a “defense” either,



brief in opposition to nevada’s motion to intervene                                   Page 2 of 23
  Case 4:18-cv-00825-O Document 77 Filed 06/14/19                  Page 6 of 26 PageID 1848


because none of the requested relief would impose any legal obligations on Nevada. The
plaintiffs have not brought a constitutional challenge to the Contraceptive Mandate, so there
is no possibility that the Court’s ruling could undermine the constitutionality of Nevada laws
that regulate health insurance and contraception. See Br. in Support of Mot. to Intervene
(ECF No. 62-1) at 1. And there is no conceivable “defense” for Nevada to assert, because
Nevada will not be required to do anything — nor will it be restrained from doing anything —
by the relief that the plaintiffs are seeking against the federal government. See Caleb Nelson,
Intervention, 106 Va. L. Rev. ___ (forthcoming April 2020) (“[A] ‘defense’ is a particular
type of legal argument that the targets of a claim assert to explain why the court should not
grant relief against them.”), available at https://ssrn.com/abstract=3380589.
       Nevada’s refusal to identify its “claim or defense” — and its refusal to acknowledge its
obligation to identify a claim or defense under Rule 24(c) — warrant denial of its motion to
intervene.

III.     The Motion To Intervene As Of Right Should Be Denied Because
         Nevada Has Failed To Establish A “Direct, Substantial, And
         Legally Protectable Interest” In The Outcome Of This
         Litigation
       To qualify for intervention as of right, Nevada must show that it:

         (1) is given an unconditional right to intervene by a federal statute; or

         (2) claims an interest relating to the property or transaction that is the subject
         of the action, and is so situated that disposing of the action may as a practical
         matter impair or impede the movant’s ability to protect its interest, unless ex-
         isting parties adequately represent that interest.
Fed. R. Civ. P. 24(a). Nevada seeks to intervene under Rule 24(a)(2), so it must describe an
“interest” in the litigation sufficient to warrant intervention.
       But it is not enough for an intervenor merely to show that it will be adversely affected
by the outcome of a lawsuit. We know that from Donaldson v. United States, 400 U.S. 517
(1971), where the Supreme Court refused to allow a taxpayer to intervene in proceedings
that the IRS had brought against the taxpayer’s employer and accountant. The IRS had

brief in opposition to nevada’s motion to intervene                                    Page 3 of 23
  Case 4:18-cv-00825-O Document 77 Filed 06/14/19               Page 7 of 26 PageID 1849


sought to compel the employer and accountant to disclose records of payments that they had
made to the taxpayer, and the taxpayer moved to intervene to protect those documents from
disclosure. The taxpayer in Donaldson most assuredly had an “interest” in preventing the
release of documents that could land him in trouble with the IRS. Yet the Supreme Court
held that this “interest” was insufficient to warrant intervention:

       This asserted interest . . . is nothing more than a desire by Donaldson to coun-
       ter and overcome Mercurio’s and Acme’s willingness, under summons, to
       comply and to produce records. . . . This interest cannot be the kind contem-
       plated by Rule 24(a)(2) when it speaks in general terms of ‘an interest relating
       to the property or transaction which is the subject of the action.’ What is ob-
       viously meant there is a significantly protectable interest.
Donaldson v. United States, 400 U.S. 517, 530–31 (1971) (emphasis added). So a mere
“interest” in the outcome of the litigation is not enough; the proposed intervenor must es-
tablish a “significantly protectable interest” to qualify for intervention under Rule 24(a)(2).
    The Fifth Circuit has expounded on Donaldson’s “significantly protectable interest” re-
quirement, and it has held that Rule 24(a)(2) requires an intervenor to establish a “direct,
substantial, legally protectable interest in the proceedings.” New Orleans Public Service, Inc.
(NOPSI) v. United Gas Pipe Line Co., 732 F.2d 452, 463 (5th Cir. 1984) (en banc) (citation

and internal quotation marks omitted). The Fifth Circuit has explained:

       The Supreme Court in Donaldson v. United States, 400 U.S. 517, 531 (1971),
       stated that the applicant’s interest had to be “a significantly protectable inter-
       est.” It is apparent that the Supreme Court in Donaldson used “protectable”
       in the sense of legally protectable, and it is difficult to conceive of any other
       sense in which the Court might have been employing “protectable” in that
       context.

       By requiring that the applicant’s interest be not only ‘direct’ and ‘substantial,’
       but also ‘legally protectable,’ it is plain that something more than an economic
       interest is necessary. What is required is that the interest be one which the
       substantive law recognizes as belonging to or being owned by the appli-
       cant. . . . We hold that an economic interest alone is insufficient, as a legally
       protectable interest is required for intervention under Rule 24(a)(2), and such
       intervention is improper where the intervenor does not itself possess the only
       substantive legal right it seeks to assert in the action.


brief in opposition to nevada’s motion to intervene                                  Page 4 of 23
  Case 4:18-cv-00825-O Document 77 Filed 06/14/19             Page 8 of 26 PageID 1850


NOPSI, 732 F.2d at 463–64, 466. Nevada does not cite or acknowledge NOPSI, but NOPSI
makes abundantly clear that Nevada’s purported “interest” in avoiding state expenditures is
insufficient to warrant intervention under Rule 24(a)(2).

       A.        Nevada Is Asserting A Mere Economic Interest, Which Is Insufficient To
                 Warrant Intervention Under NOPSI
    The first and most obvious problem is that Nevada’s desire to avoid additional state
expenditures is a mere “economic interest” — and NOPSI specifically holds that “an eco-
nomic interest alone is insufficient” to support intervention under Rule 24(a)(2). See NOPSI,
732 F.2d at 466. Nevada provides no argument in response because it does not acknowledge
or address the holding of NOPSI.
    The closest that Nevada comes to addressing this problem is the following statement
that appears on page 5 of its brief:

       Property or pecuniary interests are the “most elementary type[s] of right[s]”
       protected by Rule 24(a) and “are almost always adequate.”
Br. in Support of Mot. to Intervene (ECF No. 62-1) at 5 (quoting Texas v. United States,
805 F.3d 653, 658 (5th Cir. 2015)). Nevada asserts that Texas v. United States, 805 F.3d
653 (5th Cir. 2015), held that “pecuniary interests” are “almost always adequate” to estab-
lish intervention under Rule 24(a)(2) — a holding that would be in considerable tension (if
not irreconcilable conflict) with NOPSI.
    But Nevada misrepresents the holding of Texas. Here is what the Fifth Circuit in Texas
actually said:

       Although property interests are almost always adequate, they are not the only
       types of interests that can support intervention under Rule 24(a)(2). Indeed,
       we have disclaimed the notion “that a person must possess a pecuniary or prop-
       erty interest to satisfy the requirement of Rule 24(a)(2).” Mothersill D.I.S.C.
       Corp. v. Petroleos Mexicanos, S.A., 831 F.2d 59, 62 (5th Cir. 1987); see also
       Moore’s § 24.03[2][b] (“Rule 24 does not require that the intervenor prove a
       property right. . . .”).




brief in opposition to nevada’s motion to intervene                               Page 5 of 23
  Case 4:18-cv-00825-O Document 77 Filed 06/14/19                Page 9 of 26 PageID 1851


Texas, 805 F.3d at 658. The Court said that “property interests” — not “pecuniary inter-
ests” — are “almost always adequate.” The notion of a “pecuniary interest” is discussed in
the next sentence, where the Court says that “a pecuniary or property interest” is not neces-
sary to establish intervention. Nowhere does the Court state or imply that a “pecuniary in-
terest” is sufficient to warrant intervention, and nothing in the Court’s opinion contradicts
or undermines NOPSI’s holding that “an economic interest alone is insufficient” to support
intervention. NOPSI, 732 F.2d at 466. Indeed, Texas explicitly acknowledges and reaffirms
NOPSI’s holding on this point. See Texas, 805 F.3d at 658 (“Sitting en banc, we held that
the officials’ generalized, ‘purely economic interest’ was insufficient to justify intervention.”
(quoting NOPSI, 732 F.2d at 466)). So there is no conflict between NOPSI and Texas, and
both opinions recognize that a mere economic interest of the sort that Nevada descibes can-
not support intervention under Rule 24(a)(2).1

       B.      Nevada Has Failed To Establish A “Direct” Interest In Outcome Of
               These Proceedings
    Nevada also fails to assert a “direct” interest in the proceedings. See NOPSI, 732 F.2d at
463 (requiring an intervenor to establish a “direct, substantial, [and] legally protectable in-
terest in the proceedings.” (emphasis added)). Nevada fears that a classwide injunction will

create ripple effects, leading others to make choices that will eventually lead to additional
burdens on the State’s fisc. See Br. in Support of Mot. to Intervene (ECF No. 62-1) at 5–7.



1. If Nevada tries to get around NOPSI by asserting a “quasi-sovereign interest in the phys-
   ical and economic well-being of [its] residents,” Br. in Support of Mot. to Intervene
   (ECF No. 62-1) at 7, then it will encounter an additional obstacle: A litigant cannot
   justify intervention by relying on harms to others. See NOPSI, 732 F.2d at 464 (“[I]nter-
   vention has been held subject to the prudential standing requirement that ‘the presence
   of harm to a party does not permit him to assert the rights of third parties in order to
   obtain redress for himself.’” (citation omitted)); id. (“The real party in interest require-
   ment of Rule 17(a), Fed. R. Civ. P., ‘applies to intervenors as well as plaintiﬀs,’ as does
   also the rule that ‘a party has no standing to assert a right if it is not his own.’” (citation
   omitted)).



brief in opposition to nevada’s motion to intervene                                   Page 6 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19               Page 10 of 26 PageID 1852


These effects on the State’s fisc — even if one assumes that they will actually occur — are far
too attenuated to qualify as a “direct” interest in the outcome of this lawsuit.
    The chain of causation that leads from a classwide injunction to additional state spending
depends on a series of independent choices made by others. Nevada speculates that each of
the following events will happen in response to a classwide injunction issued by this Court:
    1. Religious employers throughout Nevada will choose to terminate coverage of some
or all contraceptive methods in their insurance or self-insured health plans.
    2. The female employees of child-bearing age who work for these objecting employers
will choose not to obtain contraception from other sources such as Title X, Planned
Parenthood, their family members’ health insurance, purchasing contraception with their
own money, or purchasing health insurance that covers contraceptive through the exchanges,
and will instead seek contraception at the expense of Nevada taxpayers.
    3. The female employees of child-bearing age who work for objecting employers and
choose not to obtain contraception from other sources will also choose to engage in unpro-
tected sex that puts themselves at risk of an unintended pregnancy, rather than avoiding the
risk of unintended pregnancy by refraining from sexual intercourse.

    4. The female employees of child-bearing age who work for objecting employers and
(i) choose not to obtain contraception from other sources; and (ii) choose to engage in un-

protected sex after failing to obtain contraception; will also (iii) become pregnant on account
of those choices.
    5. The female employees of child-bearing age who work for objecting employers and
(i) choose not to obtain contraception from other sources; (ii) choose to engage in unpro-
tected sex after failing to obtain contraception; and (iii) become pregnant on account of




brief in opposition to nevada’s motion to intervene                                Page 7 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19                Page 11 of 26 PageID 1853


those choices; will also (iv) choose not to abort their pregnancy, even though abortion re-
mains available on demand before viability and even though elective abortion does not affect
Nevada’s fisc because Nevada does not permit taxpayer funding of elective abortions.2
    6. The female employees of child-bearing age who work for objecting employers and
(i) choose not to obtain contraception from other sources; (ii) choose to engage in unpro-
tected sex after failing to obtain the necessary contraception; (iii) become pregnant on ac-
count of those choices; and (iv) choose not to abort their pregnancy; will also (v) drop their
employer-sponsored health insurance and switch to Medicaid or some other form of state-
provided health insurance shortly after becoming pregnant, causing the “increased hospital
costs for [these] unplanned pregnancies” to fall on the State of Nevada rather than a private
insurance company.
    7. Nevada will choose to increase public spending in response to these choices made by
others, rather than capping its spending — or cutting or eliminating its social-welfare pro-
grams — in response to this increased demand.
    It would be an understatement to say that the “increase in spending” that Nevada pre-
dicts would not be a “direct” result of this Court’s classwide injunction — even if one accepts

Nevada’s dubious contention that this increased spending will occur. Instead, any increase in
state spending that results from the Court’s relief will be the product of many independent

choices made by others along the way — including choices made by Nevada itself, which is
under no compulsion to establish or fund social-welfare programs that pay for its residents’
contraception or health care. If this can somehow qualify as a “direct” interest in the pro-
ceedings, then it is hard to imagine an asserted interest that would fail the directness require-
ment.




2. Nevada prohibits taxpayer funding of abortion except in cases of rape, incest, or when
   the mother’s life is endangered. See https://www.guttmacher.org/state-policy/explore/
   state-funding-abortion-under-medicaid (last visited on June 14, 2019).

brief in opposition to nevada’s motion to intervene                                  Page 8 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19                Page 12 of 26 PageID 1854


    To its credit, Nevada acknowledges that it must establish a “direct” interest in the pro-
ceedings. See Br. in Support of Mot. to Intervene (ECF No. 62-1) at 4 (“[I]ntervenors must
have a ‘direct, substantial, legally protectable interest in the proceedings.’” (quoting Texas,
805 F.3d at 657)). Nevada, however, makes no effort to explain how this exceedingly atten-
uated chain of causation — which turns on a multitude of choices made by independent ac-
tors — can satisfy the directness requirement. Nevada’s failure to allege a “direct” interest in
the outcome of this litigation precludes its attempt to intervene as of right.

       C.     Nevada Has Failed To Establish A “Substantial” Interest In The
              Outcome Of These Proceedings
    Nevada has also failed to establish a “substantial” interest in the proceedings, because it
makes no effort to calculate or estimate the amount of additional spending that the State will
incur. See NOPSI, 732 F.2d at 463 (requiring an intervenor to establish a “direct, substantial,
[and] legally protectable interest in the proceedings.” (emphasis added)). It is also abun-
dantly clear that any harm that might befall the State’s fisc on account of a classwide injunc-
tion will be negligible or non-existent.
    Nevada asserts that a classwide injunction will lead to increased state spending on: (1)
contraception access; and (2) hospital costs for unplanned pregnancies. See Br. in Support of

Mot. to Intervene (ECF No. 62-1) at 5. But Nevada makes no effort to estimate the number
of women who will demand that the State pay for their contraception or hospital costs in
response to a classwide injunction. Nevada’s suggestion that “more than 379,000 women
. . . could be affected by Plaintiffs’ proposed class action relief” is preposterous, as the vast
majority of these women work for secular employers and cannot be affected by this Court’s
ruling in any way. See Br. in Support of Mot. to Intervene (ECF No. 62-1) at 5. Nevada later
asserts that “between 600 and 1,200 Nevadan women would be harmed from implementa-
tion of Plaintiffs’ proposed class relief.” Id. at 6. But Nevada does not explain how it came
up with this number. It cites paragraph 5 of Beth Handler’s declaration, but that contains
nothing more than a bald assertion that “between 600 to 1,200 Nevada women would be


brief in opposition to nevada’s motion to intervene                                  Page 9 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19              Page 13 of 26 PageID 1855


harmed”; it is unsupported by any citation or explanation. See Decl. of Beth Handler (ECF
No. 62-2) ¶ 5. And while Nevada claims that this number was “based on the calculations in
the Federal Government’s proposed Final Rules,” we cannot find anything in the Final Rule
that purports to calculate the number of women in Nevada who work for objecting employ-
ers. The Final Rule does state that the proposed religious and moral exemptions will affect
“no more than 126,400 women of childbearing age who use contraceptives,” but there is no
Nevada-specific calculation. See Religious Exemptions and Accommodations for Coverage of
Certain Preventive Services Under the Affordable Care Act, 83 Fed. Reg. 57,536, 57,550
(November 15, 2018) (emphasis added). And this nationwide number was not an estimate
but an estimated ceiling on the number of women who could be affected; it is not a number
from which anyone can extrapolate state-specific data on the number of women who actually
will be affected by exempting objecting employers from the Contraceptive Mandate.
    Nevada is obligated to explain how it came up with this “600 to 1,200” number. It
cannot blurt out a number without any citations or any explanation for how this number was
derived. There is no way for the Court or opposing counsel to determine whether this esti-
mate is based on reliable data or methodologies, nor is there any way to know whether these

numbers were simply fabricated. An unexplained and unsupported “estimate” cannot estab-
lish the factual premise of a motion to intervene.

    But even if we were to assume, simply for the sake of argument, that there really are “600
to 1,200” women of childbearing years who work for objecting employers and will no longer
have full contraceptive coverage provided in their employer’s health plan,3 it still does not
follow that any of these women will make demands on the state’s treasury in response to
their employer’s decisions.


3. We assume this is what Nevada means when it says that 600 to 1,200 women in Nevada
   will be “harmed” by classwide relief, although Nevada never bothers to explain what it
   means by the word “harmed.” See Br. in Support of Mot. to Intervene (ECF No. 62-1)
   at 6 (“[B]etween 600 to 1,200 Nevadan women would be harmed from implementation
   of Plaintiﬀs’ proposed class relief.”).

brief in opposition to nevada’s motion to intervene                              Page 10 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19              Page 14 of 26 PageID 1856


    The notion that the State will be picking up the tab for any pregnant woman’s hospital-
ization costs is fantastical. Even if one were to assume that some of these 600 to 1,200 women
will actually become pregnant on account of this Court’s classwide injunction, those women
all have employer-sponsored health insurance, and those private insurance plans — rather
than the State — will pay for the hospital costs associated with the pregnancy and delivery.
For any of these costs to fall on the State, one would have believe that a woman who is
employed by an objecting employer would suddenly terminate her employer-sponsored in-
surance after becoming pregnant and switch to Medicaid, a course of action that would be
entirely irrational for a pregnant woman who knows that she is facing a litany of upcoming
health-care expenses. Not to mention that Medicaid in Nevada is limited to individuals whose
annual household incomes fall below 138% of the federal poverty level — who are not found
among the ranks of those who hold jobs with employer-sponsored health insurance. For
Nevada to claim that it will be paying for hospitalization costs on account of this Court’s
relief is beyond speculation — it is utterly fatuous.
    More importantly, Nevada has not even shown that a classwide injunction will cause any
of these 600 to 1,200 women to become pregnant in the first place. Nevada makes no effort

to account for:

       • The women who will be able access full contraceptive coverage through
         their husbands’ health plans.

       • The women under the age of 26 who will be able access full contraceptive
         coverage through their parents’ health plans.

       • The women whose employers object only to abortifacient contraception,
         and who will continue to provide non-abortifacient contraception at zero
         marginal cost.

       • The women who share the religious beliefs of their employer, and who
         would never use contraceptive methods (or abortifacients) regardless of
         whether their employer provides coverage for them.




brief in opposition to nevada’s motion to intervene                              Page 11 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19                Page 15 of 26 PageID 1857


         • The women who will obtain free contraception through Title X if they can
           no longer get free contraception through their employer’s health plan.

         • The women who will purchase health insurance on the exchanges in re-
           sponse to their employer’s decision to limit contraceptive coverage.

         • The women who will buy their own contraception if they can no longer
           obtain it through their employer’s health plan. (The pill costs between $15
           and $50 per month, which many though not all women can easily afford.)

         • The women who will refrain from sexual intercourse if they are unable or
           unwilling to obtain contraception through other means, rather than risking
           an unintended pregnancy by choosing to engage in unprotected sex.

         • The women whose sexual partners will undergo vasectomies or use con-
           doms if contraception is no longer provided free of charge in their em-
           ployer’s health plan.

         • The women who work for objecting employers in Nevada who are already
           protected from the Contraceptive Mandate by an injunction entered in a
           different lawsuit.
    By the time that one accounts for the women in these categories, the “600 to 1,200”
number that Nevada touts could very well drop to zero — and even if it does not drop that
far Nevada still has not shown that any of the remaining women will actually become pregnant
on account of the relief issued by this Court. Nevada’s claim that classwide relief will increase
unintended pregnancies is nothing more than rank speculation, and it insults the women of

Nevada by assuming that they are incapable of avoiding unwanted pregnancy through other
means.
    The State also fears that it will have to increase its spending on contraception access, but
this will happen only if a woman who works for an objecting employer is unable or unwilling
to obtain contraception from other sources. And there are many other ways for women to
obtain contraception (or use other birth-control strategies) that do not impose any costs
whatsoever on the taxpayers of Nevada. Those include:

         • For married women, obtaining contraception through their husbands’
           health plans.


brief in opposition to nevada’s motion to intervene                                 Page 12 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19            Page 16 of 26 PageID 1858



       • For women under the age of 26, obtaining contraception through their
         parents’ health plans.

       • For women whose employers object only to abortifacients, obtaining and
         using the non-abortifacient contraception that remains available through
         their employer’s plan.

       • Obtaining contraception through Title X, which is federally funded and
         does not use state money.

       • Purchasing health insurance on the exhanges that covers contraception.

       • Paying for their own contraception.

       • Insisting that their sexual partners undergo vasectomies or use condoms.

       • Refraining from sexual intercourse.
There is no basis for Nevada to assume that any woman who works for an objecting employer
will go on the dole and demand that state taxpayers pay for her contraception, when there
are countless other ways for women to obtain contraception and practice birth control that
do not involve the State in any way.
    More importantly, Nevada has failed to show that any of the affected women would even

qualify for state-funded contraception under Medicaid or other means-tested programs. In
Nevada, a woman cannot receive Medicaid benefits if her annual household income exceeds
138% of the federal poverty level. In 2018, that amounted to $16,753 per year for an indi-
vidual, and $34,638 per year for a family of four.4 A woman who holds a job with employer-
provided health insurance is exceedingly unlikely to have an annual household income below
these amounts. And Nevada’s brief fails to identify any state-funded program apart from
Medicaid that could wind up providing contraception at taxpayer expense, nor does it de-
scribe the eligibility requirements for such a program. According the Guttmacher Institute,



4. See https://www.nevadahealthlink.com/start-here/about-the-aca/medicaid (last vis-
   ited on June 14, 2019).

brief in opposition to nevada’s motion to intervene                            Page 13 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19              Page 17 of 26 PageID 1859


the amount that Nevada spends on family-planning services outside its Medicaid program is
practically non-existent.5
    Nevada refuses to acknowledge or account for any of these possibilities in its brief, so it
has failed to show that any of the 600 to 1,200 women will seek and obtain taxpayer-funded
contraception in response to a classwide injunction. At worst, the amount of money that the
State would spend in response to this situation will be nothing more than a rounding error
in the state’s budget, which hardly accounts for a “substantial” interest in these proceedings.

       D.     Nevada’s Interest In Avoiding State Expenditures Is Not “Legally
              Protectable”
    Finally, Nevada has failed to show that its interest in avoiding additional state expendi-
tures is “legally protectable.” See NOPSI, 732 F.2d at 463 (requiring an intervenor to estab-
lish a “direct, substantial, [and] legally protectable interest in the proceedings.” (emphasis
added)); id. at 464 (“What is required is that the interest be one which the substantive law
recognizes as belonging to or being owned by the applicant.” (emphasis in original)).
    There is no “law” of any sort that “protects” Nevada from increased expenditures on
social-welfare programs. Indeed, no such law could ever exist. Whether and how much a
State should spend is sovereign prerogative that rests entirely with the people of Nevada, and

no decision of this Court can ever compel a State to increase its spending on social-welfare
programs without its consent. See, e.g., Alden v. Maine, 527 U.S. 706, 750–51 (1999). It is
Nevada’s choice whether to increase or decrease its spending on contraceptive access or health
care in response to a classwide injunction from this Court, and nothing in the classwide in-
junction threatens Nevada’s right to decide the amount of money that it will spend on these
matters.
    Nevada acts as though it will be compelled to increase public spending if a classwide in-
junction increases the number of women who want state taxpayers to pay for their birth


5. See https://www.guttmacher.org/sites/default/files/factsheet/nv_13.pdf (last visited
   on June 14, 2019).

brief in opposition to nevada’s motion to intervene                               Page 14 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19               Page 18 of 26 PageID 1860


control. But Nevada is not obligated to accommodate to these demands. Nevada is not re-
quired to establish a welfare state, and Nevada is under no compulsion to tax its citizens and
redistribute that money toward those want others to pay for their contraception and health
care. See DeShaney v. Winnebago County Dept. of Social Services, 489 U.S. 189, 196 (1989)
(“[T]he Due Process Clauses generally confer no affirmative right to governmental aid, even
where such aid may be necessary to secure life, liberty, or property interests of which the
government itself may not deprive the individual.”); Robert H. Bork, The Impossibility of
Finding Welfare Rights in the Constitution, 1979 Wash. U. L. Q. 695. Nevada chooses to
establish these programs, and Nevada chooses the amount of taxpayer money that it will
direct toward family planning and health-related services. Nevada will retain its prerogative
to make these choices no matter what relief the Court awards in this case.
    So Nevada is flatly wrong to claim that a classwide injunction will “necessitate” additional
public spending in Nevada — even if the Court’s relief has the dire effects that Nevada pre-
dicts. See Br. in Support of Mot. to Intervene (ECF No. 62-1) at 5. Nothing prevents Nevada
from establishing spending caps on its contraceptive-access programs, and nothing prevents
Nevada from cutting spending on these programs or canceling them entirely. To be sure,

Nevada may face political pressure to increase its spending on contraceptive-access programs
if objecting employers drop contraceptive coverage, but a State has no “legally protected

interest” in preventing that from happening; otherwise Nevada could assert a “legally pro-
tected” interest in preventing women of child-bearing age from moving into the State.
    Nevada has yet to explain how its supposed “interest” in avoiding state expenditures is
“legally protected” when Nevada has total control over the amount of money that it chooses
to spend on health care and contraceptive access. Nevada’s failure to establish or assert a
“legally protected” interest provides yet another reason for rejecting its motion to intervene
as of right.




brief in opposition to nevada’s motion to intervene                                Page 15 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19                Page 19 of 26 PageID 1861


IV.     The Motion To Intervene As Of Right Should Be Denied Because
        The State Of Nevada Cannot Assert An “Interest” That
        Contradicts The Policies Embodied In Its Own Laws
      Nevada admits at the outset of its brief that its very own state-law contraceptive mandate
has a religious exemption for insurers who are “affiliated with a religious organization.” Br. in

Support of Mot. to Intervene (ECF No. 62-1) at 1. Nevada’s statutes do not define “religious
organization” or the meaning of “affiliated,” and we have not uncovered any court decision
or regulation that purports to define these terms. But Nevada’s own law acknowledges that
the right of religious freedom should prevail over laws that compel employer-provided health

insurance to cover contraception in at least some situations. So it is hard to understand how
the Attorney General of Nevada can insist that his State has an “interest” in subordinating
the right of religious freedom to the goal of universal access to contraception, when the
State’s very laws recognize situations in which access to contraception takes a back seat to
the protection of religious liberty. See Berman v. Parker, 348 U.S. 26, 32 (1954) (“Subject
to specific constitutional limitations, when the legislature has spoken, the public interest has
been declared in terms well-nigh conclusive.”).
      It is obvious that the State of Nevada does not believe that insurers affiliated with a
religious organization should be compelled to provide contraception. The Attorney General
of Nevada is of course free to disagree with that assessment, but when he acts as a representa-
tive of the State he is obligated to assert the State’s interests and not his own. We do not see
how the Attorney General can argue that his State has an “interest” in an outcome that
forecloses religious exemptions to the federal Contraceptive Mandate, when the law of Ne-
vada acknowledges that at least some religious exemptions to contraceptive mandates should
exist. How can the State possibly have an “interest” in having the federal Contraceptive Man-
date override exemptions that Nevada sought to preserve for insurers and religious organi-
zations under state law?




brief in opposition to nevada’s motion to intervene                                 Page 16 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19                 Page 20 of 26 PageID 1862


V.     The Motion For Permissive Intervention Should Be Denied
       Because Nevada Has Failed To Show That It “Has A Claim Or
       Defense” In This Litigation
     Nevada also seeks permissive intervention under Rule 24(b). See Br. in Support of Mot.
to Intervene (ECF No. 62-1) at 10–11. But Nevada makes no effort to explain how it “has

a claim or defense” in this litigation, as required by Rule 24(b)(1)(B).
     Rule 24(b)(1) sets forth the requirements for permissive intervention:

       On timely motion, the court may permit anyone to intervene who:
       (A) is given a conditional right to intervene by a federal statute; or
       (B) has a claim or defense that shares with the main action a common question
       of law or fact.
Fed. R. Civ. P. 24(b)(1) (emphasis added). Nevada, however, carefully re-states this rule to
omit any mention of the “claim or defense” requirement:

       Rule 24(b) . . . permits the Court to use its discretion to grant intervention
       where the application is timely, there is a common question of law or fact, and
       there will be no undue delay or prejudice to the original parties.
See Br. in Support of Mot. to Intervene (ECF No. 62-1) at 10 (emphasis added). Nevada
tells this Court that it can grant intervention under Rule 24(b) so long as there “is” a com-
mon question of law and fact. See id. The rule, however, says that the intervenor must have
a claim or defense that shares a common question of law or fact with the main action. And
Nevada fails to identify the “claim or defense” that it “has.”

     Nevada has no “claim” because it is not suing any of the litigants. And Nevada has no
“defense” because it will not be required to do anything — nor will it be restrained from
doing anything — by the relief that the plaintiffs are seeking against the federal government.
See Caleb Nelson, Intervention, 106 Va. L. Rev. ___ (forthcoming April 2020) (“[A] ‘de-
fense’ is a particular type of legal argument that the targets of a claim assert to explain why
the court should not grant relief against them.”), available at https://ssrn.com/ab-
stract=3380589; Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623 n.18 (1997) (“The
words ‘claims or defenses’ . . . in the context of Rule 24(b)(2) governing permissive inter-
vention — manifestly refer to the kinds of claims or defenses that can be raised in courts of

brief in opposition to nevada’s motion to intervene                               Page 17 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19              Page 21 of 26 PageID 1863


law as part of an actual or impending law suit.” (citation and internal quotation marks omit-
ted)). Nevada does not “have” a claim or defense against any of the litigants, so it has no
grounds for permissive intervention.
      Instead, Nevada falls back on its oft-repeated statement that intervention should be al-
lowed “where no one would be hurt and the greater justice could be obtained” — a statement
that appears to invite disregard of established rules in favor of a freewheeling inquiry into
amorphous concepts such as “greater justice.” Br. in Support of Mot. to Intervene (ECF No.
62-1) at 10 (quoting Texas, 805 F.3d at 657). But it does not serve the cause of “justice” to
disregard the language of the Rules of Civil Procedure, which unambiguously requires a per-
missive intervenor to have a “claim or defense.” And it does not serve the cause of “justice”
to disregard the rulings of the en banc Fifth Circuit, which require intervenors as of right to
establish a “direct, substantial, legally protectable interest in the proceedings,” and which
specifically hold that a mere “economic interest” is insufficient to support intervention. New
Orleans Public Service, Inc. (NOPSI) v. United Gas Pipe Line Co., 732 F.2d 452, 463, 466
(5th Cir. 1984) (en banc) (citation and internal quotation marks omitted).

VI.     The Motion To Intervene Should Be Denied As Untimely
      Rule 24 permits intervention only in response to a “timely” motion. Nevada moved to
intervene on May 24, 2019 — more than seven months after the plaintiffs filed their lawsuit
on October 6, 2018; nearly four months after the plaintiffs moved for class certification and
preliminary injunction on February 5, 2019; nearly two months after the Court certified the
classes on March 30, 2019; more than one month after the close of briefing on the plaintiffs’
motion for summary judgment and permanent injunction; four days after the original date
that the Court set for oral argument on the motion for summary judgment and permanent
injunction; and only two business days before the Court’s rescheduled hearing date of May
29, 2019. The Court has already granted summary judgment to the plaintiffs and entered a




brief in opposition to nevada’s motion to intervene                               Page 18 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19                Page 22 of 26 PageID 1864


permanent classwide injunction. Nevada now seeks to relitigate these matters and present
arguments that it should have offered to the Court months ago.
    It goes without saying that the plaintiffs will be prejudiced by allowing this attempted
intervention at the thirteenth hour. The briefing on the merits has long been concluded, and
the Court has already ruled. Nevada cites no authority that allows a litigant to spring an
intervention motion after the close of briefing and demand an additional round of briefing
and argument after the Court has issued its final ruling.
    Worse, Nevada does not even attempt to explain why it waited until May 24, 2019, to
move for intervention. And Nevada does not tell the Court when it became aware of this
litigation, even though timeliness turns on “[t]he length of time the applicants knew or
should have known of their interest in the case.” Stallworth v. Monsanto Co., 558 F.2d 257,
264 (5th Cir. 1977). The Court cannot assess this factor if Nevada refuses to say when it
“knew” or “should have known” about this lawsuit. Nevada’s suggestion that it first learned
of its “interest” in the litigation when the defendants filed their brief conceding the RFRA
arguments is not credible;6 it was common knowledge that the Trump Administration was
not defending the Contraceptive Mandate in any of the RFRA challenges brought by object-

ing employers, and the defendants’ interim and final rules explicitly state that the Contracep-
tive Mandate violates RFRA for the precise reasons that the plaintiffs have alleged.7 And in

all events, there is no excuse for Nevada to have waited nearly six weeks after that brief to get
its motion to intervene on file.




6. See Br. in Support of Mot. to Intervene (ECF No. 62-1) at 3.
7. See Religious Exemptions and Accommodations for Coverage of Certain Preventive Ser-
   vices Under the Aﬀordable Care Act, 82 Fed. Reg. 47,792, 47,800–07 (October 13,
   2017) (interim final rule); Religious Exemptions and Accommodations for Coverage of
   Certain Preventive Services Under the Aﬀordable Care Act, 83 Fed. Reg. 57,536,
   57,544–51 (November 15, 2018) (final rule).

brief in opposition to nevada’s motion to intervene                                 Page 19 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19             Page 23 of 26 PageID 1865


VII. If Nevada Is Permitted To Intervene, Its Intervention Should Be
     Limited To The Claims Asserted By The Class Of Objecting
     Employers
    If the Court disagrees with our arguments and allows Nevada to intervene, then it should
limit Nevada’s intervention to the claims asserted by the Braidwood class of objecting em-

ployers. Nevada does not even attempt to argue that it will be affected by the relief awarded
to the DeOtte class of objecting individuals, so it should not be permitted to defend against
those claims, and it should not have standing to appeal that aspect of the Court’s permanent
injunction.

VIII. The Text Of The Religious Freedom Restoration Act Prohibits
      Intervenors Or Amici From Attempting To Prove That The
      Contraceptive Mandate Is The “Least Restrictive Means” Of
      Furthering A “Compelling Governmental Interest,” Because The
      Statute Assigns The Burden Of Proof On These Questions To
      The Federal Government Alone
    Finally, even if Nevada could somehow find a way to intervene in this case, the Court
would be forbidden to consider its arguments that the Contraceptive Mandate advances a
“compelling government interest” — or that the Mandate represents the “least restrictive
means” of furthering such an interest.
    The Religious Freedom Restoration Act assigns the burden of proof on these questions
to the federal government alone. The statute provides:

       Government may substantially burden a person’s exercise of religion only if it
       demonstrates that application of the burden to the person —

       (1) is in furtherance of a compelling governmental interest; and

       (2) is the least restrictive means of furthering that compelling governmental
       interest.
42 U.S.C. § 2000bb-1(b) (emphasis added). The “it” that must “demonstrate” a compelling
governmental interest — and the least restrictive means of furthering that interest — is the
federal government. See 42 U.S.C. § 2000bb-2 (“The term ‘government’ includes a branch,
department, agency, instrumentality, and official (or other person acting under color of law)


brief in opposition to nevada’s motion to intervene                              Page 20 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19              Page 24 of 26 PageID 1866


of the United States, or of a covered entity”).8 The government that imposes the substantial
burden is the only entity that may “demonstrate” that its burden is justified under the strict-
scrutiny standard described in 42 U.S.C. § 2000bb-1(b).
    If the federal government fails to carry its burden of proof on these questions, then it
does not matter whether an intervenor or an amicus can “demonstrate” the existence of a
“compelling governmental interest.” Only the federal government can make this “demon-
stration” under the text of the statute. So when the government concedes that the Contra-
ceptive Mandate fails to advance a “compelling governmental interest,” that concession is
final and conclusive under the language of 42 U.S.C. § 2000bb-1(b). The same goes for a
concession or a failure or proof from the government on the “least restrictive means” prong.
    This is a crucial textual feature of the Religious Freedom Restoration Act that is all too
often overlooked. An intervenor’s arguments or evidence on the “compelling governmental
interest” issue cannot even be considered by a court, and neither can any of its arguments or
evidence about the “least restrictive means.” The federal government — and only the federal
government — must “demonstrate” that the Contraceptive Mandate is the “least restrictive
means” of furthering a “compelling governmental interest,” and no other litigant or amicus

can step into the government’s shoes and offer the arguments or proof that it failed or chose
not to provide.

    The Court should make this point explicit in its ruling, regardless of how it rules on the
ultimate question of intervention. RFRA does not permit entities other than the federal gov-
ernment to “demonstrate” that the Contraceptive Mandate furthers a compelling govern-
mental interest that trumps a person’s religious freedom, and RFRA does not allow such

8. The term “covered entity” includes “the District of Columbia, the Commonwealth of
   Puerto Rico, and each territory and possession of the United States.” 42 U.S.C.
   § 2000bb-2. But only the “government” that has substantially burdened a person’s ex-
   ercise of religion may make the “demonstration” required by 42 U.S.C. § 2000bb-1(b).
   So the District of Columbia’s participation in Massachusetts’s amicus brief does not allow
   this Court to consider Massachusetts’s arguments on the “compelling interest” or “least
   restrictive means” issues. See Br. of Massachusetts, et al. (ECF No. 63-1) at 15–21.

brief in opposition to nevada’s motion to intervene                               Page 21 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19              Page 25 of 26 PageID 1867


entities to “demonstrate” that the least-restrictive-means test has been satisfied. Intervenors
and amici cannot carry a burden that RFRA places on the “Government” alone.

                                     CONCLUSION
    The motion for intervention should be denied.

                                               Respectfully submitted.

                                                /s/ Jonathan F. Mitchell
 Charles W. Fillmore                           Jonathan F. Mitchell
 H. Dustin Fillmore                            Texas Bar No. 24075463
 The Fillmore Law Firm, LLP                    Mitchell Law PLLC
 1200 Summit Avenue, Suite 860                 111 Congress Avenue, Suite 400
 Fort Worth, Texas 76102                       Austin, Texas 78701
 (817) 332-2351 (phone)                        (512) 686-3940 (phone)
 (817) 870-1859 (fax)                          (512) 686-3941 (fax)
 chad@fillmorefirm.com                         jonathan@mitchell.law
 dusty@fillmorefirm.com
                                               Counsel for Plaintiffs and
 Dated: June 14, 2019                          the Certified Classes




brief in opposition to nevada’s motion to intervene                               Page 22 of 23
 Case 4:18-cv-00825-O Document 77 Filed 06/14/19              Page 26 of 26 PageID 1868


                            CERTIFICATE OF SERVICE
    I certify that on June 14, 2019, I served this document through CM/ECF upon all
counsel of record in this case, including:

Daniel Riess
U.S. Department of Justice
Civil Division, Room 6122
20 Massachusetts Avenue NW
Washington, D.C. 20530
(202) 353-3098
daniel.riess@usdoj.gov

Counsel for Defendants

                                              /s/ Jonathan F. Mitchell
                                             Jonathan F. Mitchell
                                             Counsel for Plaintiffs and
                                             the Certified Classes




brief in opposition to nevada’s motion to intervene                          Page 23 of 23
